ORDER
MYRON L. GORDON, District Judge.
The plaintiff seeks remand of this action to the Racine county court. The defendant, who is an Illinois resident, is charged with violations of certain county zoning ordinances for conducting a slaughterhouse operation on lands zoned for agricultural uses. Should the plaintiff prevail, the defendant’s operation could be shut down and a substantial fine could be levied against him.
The defendant claims that removal jurisdiction lies in this court because 1) this is a civil action; 2) diversity of citizenship is present; 3) the jurisdictional amount is sufficiently alleged; and 4) a federal question is alleged. I have examined the record and conclude that this action is essentially penal in nature and should be remanded. See State ex rel. Warren v. Woolworth Co., 30 F.Supp. 410 (W.D.Mo.1939).
 Although contained in “summons and complaints”, it is clear that the alleged zoning ordinance violations which form the basis of this action are being prosecuted by the plaintiff with a view to vindicating a public right by obtaining a judgment on the basis of a prescribed penalty. The fact that the defendant’s operation may be shut down should the plaintiff prevail is consistent with traditional norms of criminal equity jurisdiction. See 1A Moore’s Federal Practice ¶ 0.157 [4.-3], p. 57.
Therefore, it is ordered that the plaintiff’s motion to remand this action to the county court for the County of Racine, Wisconsin, be and hereby is granted.